2015 UT App 148



              THE UTAH COURT OF APPEALS

     JERAD ANDERSON, KATHY ANDERSON, CARELYN MARBLE,
                   AND AMANDA MARBLE,
                         Appellants,
                              v.
THE HONORABLE DONALD J. EYRE JR.; THE HONORABLE CHRISTINE
 S. JOHNSON; FOURTH DISTRICT COURT; STATE OF UTAH; STEPHEN
 QUESENBERRY, JUDGE PRO TEMPORE; LORIE FOWLKE, JUDGE PRO
       TEMPORE; OREM CITY JUSTICE COURT; AND OREM CITY,
                          Appellees.

                    Per Curiam Decision
                     No. 20150174-CA
                     Filed June 11, 2015

       Third District Court, Salt Lake City Department
              The Honorable Paul G. Maughan
                        No. 140906468

      Jerad Anderson, Kathy Anderson, Carelyn Marble,
           and Amanda Marble, Pro Se Appellants
         Sean D. Reyes and Peggy Stone, Attorneys for
        Appellees The Honorable Donald J. Eyre Jr., The
        Honorable Christine S. Johnson, Fourth District
                   Court, and State of Utah
      Greg W. Stephens and Heather Schriever, Attorneys
        for Appellees Stephen Quesenberry, Judge Pro
      Tempore; Lorie Fowlke, Judge Pro Tempore; Orem
              City Justice Court; and Orem City

 Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.


PER CURIAM:

¶1    Appellants Jerad Anderson, Kathy Anderson, Carelyn
Marble, and Amanda Marble appeal the dismissal of their
                 Anderson v. Hon. Donald J. Eyre


complaint against the Honorable Donald J. Eyre Jr., the
Honorable Christine S. Johnson, the Fourth District Court, and
the State of Utah (collectively, the State Defendants) and against
Stephen Quesenberry, Lorie Fowlke, the Orem City Justice
Court, and Orem City (collectively, the Orem City Defendants).
This case is before the court on separate motions seeking
summary disposition filed by the State Defendants and the Orem
City Defendants. Appellants oppose summary disposition. We
grant both motions and summarily affirm the district court’s
dismissal orders.

¶2     Appellants alleged that they were discriminated against
by the State Defendants in several civil cases, that Judge Eyre
and Judge Johnson violated state laws and rules of civil
procedure and violated Appellants’ constitutional rights, and
that Judge Eyre violated his oath of office. Appellants’ complaint
also included allegations of wrongful acts by court personnel.
All of the claims against the State Defendants relate to decisions
or actions taken by judges or court personnel in district court
cases. A claim against a governmental defendant is barred if a
notice of claim is not properly filed within one year after the
claim arises. Utah Code Ann. § 63G-7-402 (LexisNexis 2011).
Failure to comply with the notice-of-claim provisions of the
Governmental Immunity Act of Utah (the UGIA) deprives a
court of subject matter jurisdiction to consider the claims in a
subsequently-filed lawsuit. Patterson v. American Fork City, 2003
UT 7, ¶ 10, 67 P.3d 466. Because Appellants’ complaint alleged
that the State Defendants took wrongful actions in March, May,
and June of 2012, but Appellants did not file a notice of claim
until August 9, 2013, which was more than a year after the
allegedly wrongful actions occurred, the district court lacked
subject matter jurisdiction to consider the claims. The district
court properly dismissed all of Appellants’ claims against the
State Defendants that arose before August 9, 2012, for lack of
subject matter jurisdiction.

¶3    To the extent that any claims against the State Defendants
can be construed as arising after August 9, 2012, the claims are



20150174-CA                     2              2015 UT App 148
                  Anderson v. Hon. Donald J. Eyre


barred by application of the doctrine of judicial immunity. All of
the claims against Judge Eyre, Judge Johnson, and court
personnel are based upon Appellants’ disagreement with rulings
and actions taken in various civil cases. The State Defendants
correctly state that “judges are immune from suit for actions
taken in their judicial capacities, except when those actions have
been taken in the absence of subject matter jurisdiction.” Parker
v. Dodgion, 971 P.2d 496, 498 (Utah 1998) (citation and internal
quotation marks omitted). Appellants make no credible
argument that the allegedly wrongful acts were taken in the
absence of subject matter jurisdiction. Furthermore, quasi-
judicial immunity is properly extended to court personnel when,
as here, the acts were committed as an integral part of the
judicial process within the cases. Bailey v. Utah State Bar, 846 P.2d
1278, 1280 (Utah 1993) (stating immunity should be granted if
the acts were committed in the performance of an integral part of
the judicial process). The district court also correctly dismissed
the complaint because any claims that were not barred under the
UGIA are barred under the doctrine of judicial immunity. It is
therefore unnecessary to consider the additional grounds
articulated by the district court in dismissing the complaint.

¶4      The district court also properly dismissed the complaint
against the Orem City Defendants. Appellants failed to file a
notice of claim with Orem City in strict compliance with the
UGIA. See Utah Code Ann. § 63G-7-401(3)(b)(ii)(A) (LexisNexis
2011). Filing a proper notice of claim “is a jurisdictional
prerequisite to any action against a governmental entity in the
district court.” Suazo v. Salt Lake City, 2007 UT App 282, ¶ 6, 168
P.3d 340. The district court correctly dismissed the complaint
against the Orem City Defendants because Appellants failed to
timely and properly serve the notice of claim on Orem City as
required by the UGIA.1



1. In the district court, Orem City submitted the affidavit of the
City Recorder stating that no notice of claim was received by
                                                   (continued…)


20150174-CA                      3               2015 UT App 148
                  Anderson v. Hon. Donald J. Eyre


¶5      Even if the district court could be deemed to have subject
matter jurisdiction over the claims against the Orem City
Defendants by virtue of Jerad Anderson’s filing of a notice of
claim in the Orem City Justice Court, the district court correctly
found that the claims against the Orem City Defendants were
barred under the doctrine of judicial immunity because the acts
alleged in the complaint against the Orem City Defendants were
performed while Judge Quesenberry and Judge Fowlke were
acting within their judicial capacities as judges pro tem. See
Parker, 971 P.2d at 498 (stating that judges are immune from suit
for actions taken in their judicial capacities, except when the
actions are taken in the absence of subject matter jurisdiction).
Because the judges are immune from suit, neither Orem City nor
the Orem City Justice Court are liable as a result of their actions.
It is unnecessary to address the additional grounds for the
district court’s dismissal.

¶6    Accordingly, we grant the motions for summary
disposition and affirm the dismissals by the district court.




(…continued)
Orem City. Although Orem City noted that Appellant Jerad
Anderson filed a notice of claim with the Orem City Justice
Court on August 15, 2013, that filing did not strictly comply with
the requirements of the UGIA because it was not delivered to
Orem City or its authorized agent. See Cedar Prof’l Plaza v. Cedar
City Corp., 2006 UT App 36, ¶ 7, 131 P.3d 275.




20150174-CA                     4                2015 UT App 148